Citation Nr: 1745154	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  11-11 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, type II, with erectile dysfunction, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from November 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the above claim.  In September 2016, the Board remanded the appeal for additional development.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's diabetes mellitus, type II, has been manifested by insulin dependence and a restricted diet, but not by a need for regulation of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2  (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7  (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's diabetes mellitus, type II, has been assigned a 20 percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 (diabetes mellitus).  

Under Diagnostic Code 7913, a rating of 10 percent is assigned for diabetes mellitus that is managed by a restricted diet only.  A rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  The next higher rating of 40 percent is assigned when the disability requires insulin, restricted diet, and regulation of activities.  A 60 percent disability rating is warranted when the diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is warranted if the disorder requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring three hospitalizations a year or weekly visits to a diabetic provider, plus either progressive loss of weight and strength or signs that would be compensable if separately evaluated.  38 C.F.R. § 4.119.

Compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

The Court has held that, in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Id. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)).  In other words, a medical provider must indicate that the claimant's "diabetes is of such severity that he should curtail his activities such as to avoid strenuous activity."  Id.  

In addition, the Board observes that the rating criteria contained in Diagnostic Code 7913 are "successive."  That is, the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Each higher rating requires the elements of the lower rating: the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent; the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth.  Accordingly, under this and other diagnostic codes that are successive, consideration of 38 C.F.R. § 4.7 is not required.  See Camacho, 21 Vet. App. at 366.  In fact, the Federal Circuit has held that if disability rating criteria are written in the conjunctive and are successive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation," and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).


As such, in the instant case, each separate element of insulin, restricted diet, and regulation of activities must be met for the Veteran to meet the criteria for a higher 40 percent rating.  Middleton, 727 F.3d 1172.  See also 38 C.F.R. § 4.119, Diagnostic Code 7913.

Here, the evidence clearly establishes that the Veteran's diabetes mellitus requires the use of insulin with more than one injection per day, a prescribed oral hypoglycemic agent, and a restricted diet.  See July 2015 Diabetes Mellitus DBQ, received July 25, 2015, at 1.  Therefore, the Veteran need only show that a regulation of his occupational and recreational activities has been medically prescribed in order to qualify for a 40 percent rating under DC 7913.

However, the Board finds there is no probative evidence that suggests the Veteran has been advised or prescribed to avoid strenuous activity by any medical professional.  Instead, his ongoing treatment records reflect that the Veteran has been encouraged to increase his level of physical activity by participating in exercise in order to control his diabetes.  See December 2016 Primary Care Note, received January 20, 2017, at 14.  See also April 2015 Primary Care Note, received January 20, 2017, at 106 (reflecting that the Veteran was instructed to try to exercise); August 2009 Primary Care Note, received August 19, 2009, at 3 (reflecting that the Veteran's VA treatment provider recommended "regular exercise" to help with his diabetes mellitus II); July 2009 Primary Care Nurse Note, received August 19, 2009, at 11 (instructing the Veteran "about the importance of regular exercise, weight control and diet control."); July 2009 Primary Care Urgent Care Note, received August 19, 2009, at 23 (advising the Veteran about the importance of regular exercise).

Further, the Veteran was afforded four diabetes mellitus VA examinations - in February 2010, July 2015, February 2017, and March 2017 - in order to assess his diabetes mellitus.  On VA examination in February 2010, he indicated that his activities were restricted due to diabetes and that he needs to "watch for activities, to not do too much, in order to prevent hypoglycemia."  However, this statement by the Veteran is not found to be credible, as it is contradicted by his treatment records.  Contemporaneous VA treatment records dated in January 2010 and June 2010 specifically noted that the Veteran was advised about the importance of regular exercise for the control of his diabetes.  See VA treatment records dated January 7, 2010 and June 4, 2010.  These notations made by medical professionals in conjunction with the Veteran's ongoing treatment are found to be more probative.  

Additionally, per the Veteran's own more recent statement, he reported that his specific health goal was to continue to exercise.  See April 2015 Primary Care Note, received January 20, 2017, at 115 (reflecting that the Veteran's personal health plan included exercise as an important change he could make to improve his health).  Undeniably, the claims file contains several statements from the Veteran, in addition to buddy statements, that highlight how his physical abilities are limited by the confluence of his medical conditions, but the record does not contain any indication that any regulation of his activities has been specifically prescribed by a doctor because of his diabetes.  Therefore, the Board finds there is neither medical nor lay evidence of regulation of activities due to his diabetes mellitus.

The subsequent July 2015, February 2017, and March 2017 VA examiners explicitly found that the Veteran did not require a regulation of his activities as part of the medical management of his diabetes mellitus, with the intention of avoiding hypoglycemic episodes.  The March 2017 diabetes mellitus DBQ did note that the Veteran's diabetes mellitus significantly limits his capacity for walking, especially on uneven terrain or when simultaneously walking and carrying things.  However, that examiner found activity restriction would be counterproductive in treating the Veteran's diabetes.

Furthermore, the evidence of record establishes his diabetes mellitus does not result in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider; or progressive loss of weight and strength, which are some of the criteria necessary to demonstrate ratings above 20 percent.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran's diabetes mellitus examinations from February 2010, July 2015, February 2017, and March 2017 did not find any episodes of ketoacidosis or hypoglycemic reactions.  Accordingly, it cannot be said that the Veteran's diabetes mellitus results in episodes of ketoacidosis or hypoglycemic reactions of such frequency as to require one or two hospitalizations per year.  Additionally, there is no evidence that any episodes of ketoacidosis or hypoglycemic reactions require twice a month visits to a diabetic care provider.  Moreover, as discussed in detail above, his diabetes does not require regulation of activities, which is required for the assignment of a higher rating under the relevant diagnostic criteria.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  See also Tatum, 23 Vet. App. at 156; Camacho, 21 Vet. App. at 366; Middleton, 727 F.3d at 1178.

Accordingly, in light of the foregoing, the Board concludes that the preponderance of the evidence weighs against the criteria for assignment of a rating higher than 20 percent for the Veteran's diabetes at any point during the appellate period, as it is not manifested by regulation of activities in terms of a medical professional advising or prescribing avoidance of strenuous occupational and recreational activities in order to manage diabetes.  See Tatum, 23 Vet. App. at 156; Middleton, 727 F.3d at 1178.  See also Hart, 21 Vet. App. 505.  See, too, 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

The Board notes that the Veteran has erectile dysfunction as a complication of his diabetes mellitus.  He is in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) on account of loss of use of a creative organ.  Under Diagnostic Code 7522, in order for the Veteran to receive a compensable, 20 percent rating for erectile dysfunction, physical deformity of the penis with loss of erectile power is required.  38 C.F.R. § 4.115b.  Here, upon physical examination in March 2017 the examiner found that the Veteran's penis, testes, and epididymis were normal with no deformities or abnormalities.  See March 2017 Male Reproductive DBQ, received March 27, 2017, at 5-6.  Accordingly, as there is no deformity associated with the Veteran's ED, a separate, compensable rating is not warranted under DC 7522.  See 38 C.F.R. § 4.115b, DC 7522.   

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


